ELLISON, J.—
This action was begun before a justice of the peace whence it was taken by appeal to the circuit court where plaintiff had judgment and defendant appealed to this court.
Plaintiff insists that there is no bill of exceptions shown to have been filed. The abstract presented here makes no distinction between the record proper and the bill of exceptions and it is not possible to say whether matter pertaining to the record proper is shown in such record, or whether it is only shown in the bill of exceptions. It is not possible to say from the abstract whether the matter abstracted is in the record quoper or in the bill of exceptions.
The effect of this is to leave the case before us without any exceptions. [Thompson v. Ruddick, 213 Mo. 561, 111 S. W. 1131, and cases cited therein; City of Macon v. Jaeger, 133 Mo. App. 643, 113 S. W. 1138.]
There being no error in the record properly before us, the judgment is affirmed.
All concur.